DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, drawn to a method for forming a plated object.
Group II, claim(s) 15-21, drawn to a plated object.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of a method of forming a plated object, the , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bea (US20110284388) in view of Wang (US20050009213). 
During a telephone conversation with Hai Han, Applicant’s representative on 5/28/2021 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation
Claim 1 contains limitations of providing a catalyst on the electrically conductive layer and a density of the catalyst is less than 1 microgram per centimeter square. While less than 1 microgram per centimeter square generally is interpreted as including zero, the claim limitations clearly intended to include an amount of catalyst. Therefore, the claim 1 catalyst density is interpreted as less than 1 but larger than zero microgram per centimeter square. Applicant is suggested to amend the claim to clarity. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US20110284388) in view of Wang (US20050009213), and further as evidenced by Mori1 (US20150152124) and Mori2 (US20130183534). 
Regarding claim 1, Bae teaches a method of plating a resin using a graphene thin layer (abstract) (a method of forming a plated object).  Bae teaches forming a reduced graphene oxide layer (electrically conductive layer) on the surface of a resin substrate (paragraphs 0052-0059, 0030). Bae teaches to activate the surface of the reduced graphene oxide by an active agent NP-8 and hydrochloric acid (paragraph 0061) (providing a catalyst on the electrically conductive layer). NP-8 and hydrochloric acid activation form Pd-Sn catalyst on the surface of a substrate for further electroless plating are evidenced by Mori1 (paragraph 0179) and Mori2 (paragraph 0171). Bae teaches to form an electroless copper plating layer on the activated surface by dipping the substrate in an electroless copper plating solution (paragraph 0061) (contacting the catalyst with an electroless plating bath solution to form a metallic layer over the substrate, thereby forming the plated object).
Bae does not explicitly teaches the density of the catalyst relative to the electrically conductive layer. However, Wang teaches a method of selective covering the exposed surface of the embedded interconnects on ta substrate such as semiconductor wafer (paragraphs 0002-0003), wherein the process involves electroless plating (paragraph 0006). Wang teaches the substrate is contacted with a Pd catalyst containing solution to Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. In addition, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the catalyst density as suggested by Wang in the method of forming a plated object as disclosed by Bae because Wang teaches such level of density of catalyst allows the formation of a uniform an dcontinous electroless plating film over the entire surface of the substrate (paragraph 0113). 
Regarding claim 2, Bae teaches the substrate is a resin, which is electrically non-conductive (paragraphs 0052, 0006).

Regarding claim 4, Bae teaches the electrically conductive layer is reduced graphene oxide (paragraphs 0028-0030, 0054-0059).
Regarding claim 5, Bae teaches the electrically conductive layer is reduced graphene oxide and it’s formed by dipping the mixture comprising graphene oxide dispersion and dipping the substrate adhered with graphene oxide in a solution for reduction (paragraphs 0028-0030, 0054-0059). 
Regarding claim 6, Bae teaches to activate the surface of the reduced graphene oxide by dipping the substrate in the solution of active agent NP-8 (comprising catalyst precursor) and hydrochloric acid (paragraph 0061). NP-8 and hydrochloric acid activation form Pd-Sn catalyst on the surface of a substrate for further electroless plating are evidenced by Mori1 (paragraph 0179) and Mori2 (paragraph 0171). Thus, Bae teaches to dip the substrat in a catalyst solution comprising a catalyst precursor so that the catalyst precursor is adhered to the electrically conductive layer. 
Regarding claim 8, Bae teaches to activate the surface of the reduced graphene oxide by an active agent NP-8 and hydrochloric acid (paragraph 0061). NP-8 and hydrochloric acid activation form Pd-Sn catalyst on the surface of a substrate for further electroless plating are evidenced by Mori1 (paragraph 0179) and Mori2 (paragraph 0171) (catalyst is palladium).
Regarding claim 9, Bae teaches the electroless plating solution comprises a metal precursor and a reducing agent (paragraph 0061).

Regarding claim 11, Bae teaches the temperature of the electroless plating bath is 30-35ºC, which is inside of the claimed range (paragraph 0061).
Regarding claims 12-13, Bae teaches the metallic layer is copper (paragraph 0061)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bae (US20110284388) in view of Wang (US20050009213), and further as evidenced by Mori1 (US20150152124) and Mori2 (US20130183534) as applied to claims 1-6 and 8-13 above, and further in view of Tsurumi (US20100113264). 
Regarding claim 7, Bae in view of Wang teaches all limitation of this claim, except the catalyst precursor is dipped in the reducing agent to form the catalyst. However, Tsurumi teaches a method of forming conductive layer on the resin film by electroless plating (abstract, paragraph 0032). Bae teaches the catalyst precursor adhered to the substrate can be converted by either dipping in a solution with reducing agent by dipping into the electroless plating bath comprising the reducing agent (paragraph 0300). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the catalyst precursor by dipping the substrate in a reducing agent as suggested by Tsurumi in the method of forming a plated object as disclosed by Bae in view of Wang because Tsurumi teaches 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NGA LEUNG V LAW/           Examiner, Art Unit 1717